Citation Nr: 9905823	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-46 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist fracture.

2.  Entitlement to service connection for skin rash.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for a sleep disorder 
due to an undiagnosed illness or on a direct basis.

5.  Entitlement to service connection for diminished function 
of memory and concentration due to an undiagnosed illness.

6.  Entitlement to service connection for a lung condition 
with shortness of breath due to an undiagnosed illness.

7.  Entitlement to service connection for joint pain (other 
than left ankle and low back) due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from February 1975 to 
January 1978, and from November 1990 to May 1991, the latter 
period during the Persian Gulf War.  There is no evidence of 
combat service.  

This appeal is from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

An August 1996 VA outpatient record received by the RO in May 
1997 noted the appellant's complaints about his service-
connected left ankle.  The receipt of such a record could 
constitute an informal claim for an increased rating.  
38 C.F.R. § 3.157 (1998).  The September 1996 substantive 
appeal in the instant case also listed the left ankle among 
conditions for which the appellant sought service connection.  
The Board of Veterans' Appeals (Board) received a statement 
from the appellant in June 1998 stating a claim for service 
connection for the already service-connected left ankle.  It 
appears the appellant may be unaware that his left ankle is 
service connected.  Any of these documents could be construed 
as a claim for increased rating.  The matter is referred to 
the RO for appropriate action.  


REMAND

In May 1998, the RO certified the case to the Board.  The 
veteran subsequently submitted information which was 
apparently not in the claims folder or consider by the RO.  
The veteran has a right to have this evidence considered 
first by the RO.  Unless the veteran waives that right, the 
new evidence must be returned to the RO for consideration.  
38 C.F.R. § 20.1304 (1998).  Since there is no such waiver of 
record, the case must be returned to the RO for review of the 
newly submitted evidence.  

On April 28, 1998, the VA Undersecretary for Health issued 
Guidelines for Disability Examinations in Gulf War Veterans, 
IL 10-98-010.  This provided a new protocol for examination 
of Gulf War veterans.  Under the new protocol, a physician 
will review the veteran's symptoms and determine if those 
symptoms are associated with a diagnosed illness or 
specifically state if the veteran has a symptom as the result 
of an undiagnosed illness.  The veteran should be afforded 
the benefits of this new examination protocol.  

Among the records submitted by the appellant and forwarded by 
the RO are National Guard medical records from June 1980 and 
July 1982 pertaining to the left knee.  Their inclusion 
raises the question whether the appellant's claim for joint 
pain must also incorporate a claim for a left knee disability 
incurred or aggravated on active duty for training (ACDUTRA) 
or inactive duty training (INACDUTRA) in the National Guard.  
The RO should clarify that matter.  

In addition, the following issues require additional 
preparation for appellate review for the reasons stated:

Residuals of Left Wrist Fracture:  The August 1995 Huntsville 
Hospital report pertaining to the appellant's left wrist 
surgery is incomplete.  The partial report of record includes 
the statement that Dr. Hicks said the wrist injury originated 
during Dessert Storm.  During the June 1997 VA examination of 
his joints, the appellant said that doctors at home in 1992 
thought his left wrist complaints were carpal tunnel 
syndrome.  The appellant has not submitted evidence from Dr. 
Hicks or from any practitioner who saw him for left wrist 
complaints as soon after separation as 1992.  The application 
for compensation for the left wrist is incomplete, and the RO 
should inform the appellant of the evidence necessary to 
complete his application.  38 U.S.C.A. § 5103(a) (West 1991).  
Additionally, if indicated by evidence produced by the 
appellant, VA examination should be scheduled determine 
whether the current condition is consistent with the 
appellant's allegation of wrist injury in service or evidence 
of traumatic arthritis during a presumptive period.

Low Back Condition:  The appellant testified at his May 1997 
VA hearing that there was a line of duty determination on his 
back injury before his separation from service.  It is not of 
record.  VA should attempt to obtain it.  Jolley v. 
Derwinski, 1 Vet. App. 37 (1991).  He also testified that he 
had physical therapy for his back in October 1991.  He did 
not say, and he should be asked, where he received the 
therapy.  If it was private treatment, he should be informed 
to submit pertinent records to complete his application for 
compensation.  38 U.S.C.A. § 5103(a) (West 1991).  If it is 
was VA treatment, the RO should obtain records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Lung Condition with Shortness of Breath:  A VA chest x-ray 
report of September 1993 noted the appellant's report of old 
x-rays done at "Fox," which he was to submit for VA medical 
review.  "Fox" is not identified as a private or government 
facility.  A VA outpatient progress note of January 1994 
compared a current VA chest x-ray with an old army chest x-
ray.  The army x-ray film or report is not of record.  The 
appellant should be informed to submit the "Fox" x-ray film 
or report to complete his application for compensation, if 
the study was privately done.  38 U.S.C.A. § 5103(a) (West 
1991).  If the "Fox" x-ray was a service record, the RO 
should request it along with the x-ray film or report 
referenced in the January 1994 VA outpatient note.  Jolley v. 
Derwinski, 1 Vet. App. 37 (1991).

Loss of Memory and Concentration:  Among the appellant's 
psychiatric diagnoses are major depression and dysthymia.  
Neuropsychological testing has shown some aspects of memory 
and concentration within normal range and others not, 
attributing certain deficits to intellectual/cognitive 
impairments and others to emotional distress without specific 
diagnosis.  It would be very helpful to the Board if the 
appellant had further examination to determine whether any 
deficit in memory or concentration found is a feature of an 
established psychiatric diagnosis or can better be 
characterized as due to an undiagnosed illness.

PTSD:  In a June 1996 rating decision, the RO denied service 
connection for PTSD as a separate issue from any other on 
appeal, as was stated in the June 13, 1996, notice to the 
appellant of the decision and of his appellate rights.  On 
the September 1996 substantive appeal (VA Form 9) in the 
instant case, the appellant wrote without other explanation, 
"VA decision 13 Jun[.] 96."  The statement of the case to 
which the appeal responded was also dated June 13, 1996.  
Whereas the VA Form 9 included "nerves/stress" among the 
issues listed, and the RO had not issued a SOC on the issue 
of PTSD, it could not be a substantive appeal on the issue of 
PTSD.  For reasons stated in the introduction, supra, it was 
not a substantive appeal on the issue of depression.  It 
could be a NOD to the June 1996 denial of service connection 
for PTSD, which would require the RO to give the appellant an 
SOC addressing service connection for PTSD.  The RO should 
clarify the matter with the appellant.

Accordingly, the case is REMANDED for the following action:  

1.  The RO should schedule the veteran 
for an examination in accordance with 
Disability Examinations in Gulf War 
Veterans, IL 10-98-010, April 28, 1998.  

2.  The RO should inform the appellant 
that his applications for disability 
compensation for left wrist, low back, 
and lung condition with shortness of 
breath are incomplete.  Inform him that 
to complete them he should submit the 
following:  Left wrist - evidence from 
Dr. Hicks corroborating the appellant's 
report of the doctor's opinion about the 
time and place of any wrist injury, and 
any private records pertaining to 
examination or treatment for presumed 
carpal tunnel syndrome in 1992; Low Back 
- records of physical therapy from 
October 1991; Lung condition with 
shortness of breath - x-ray report from 
"Fox" predating September 1993.  Inform 
the appellant that he should report to 
the RO whether any of these records are 
military or VA records and specifically 
request he identify the date of the old 
army chest x-ray referenced in VA 
outpatient record of January 28, 1994.  
Left knee(joint pain)-ACDUTRA/ INACDUTRA: 
Request the appellant to clarify whether 
his submission of service records from 
the 1980's is a claim, in the 
alternative, for a left knee disability 
incurred in or aggravated by ACDUTRA or 
by INACDUTRA.  Associate any information 
obtained with the claims folder.

3.  The RO should request service medical 
records of any 1991 line of duty 
determination regarding a back injury, 
any chest x-ray report of a date 
identified by the appellant in response 
to instruction 1, supra.  Consistent with 
the appellant's responses to the other 
questions asked in instruction 1, supra, 
request any other records referenced in 
instruction 1 identified by the appellant 
as service medical records.  If the 
appellant affirms a claim of service 
connection for a left knee disorder 
incurred or aggravated on ACDUTRA or 
INACDUTRA, obtain verification from the 
state Adjutant General of the appellant's 
periods ACDUTRA and INACDUTRA for 1980 to 
1982.  Associate any information obtained 
with the claims folder.

4.  The RO should obtain any VA medical 
records identified as such by the 
appellant in response to instruction 1, 
supra.  Associate any information 
obtained with the claims folder.

5.  The RO should schedule the appellant 
for a VA psychiatric examination, 
including any indicated testing, to 
determiner whether any identifiable 
deficits in memory or concentration are 
symptoms of or attributable to a 
psychiatric diagnosis, or are better 
characterized as due to an undiagnosed 
illness.  Provide the examiner with the 
claims folder.  The examiner should 
particularly note the VA Mental Hygiene 
Clinic (MHC) intake and psychiatric 
testing report of March 1995, the VA 
psychiatric examination report of April 
1995, the MHC treatment plan of June 1995 
and subsequent MHC progress notes, the 
Persian Gulf War Neuropsychological 
Evaluation report of February 1997, and 
the VA psychiatric examination report of 
June 1997.  The examiner should provide 
an examination report, based on both 
clinical interview, any indicated test 
results, and review of the record, with 
an opinion whether there are any 
identifiable deficits in memory or 
concentration, and whether any such 
deficit is attributable to a known 
psychiatric diagnosis.

6.  If the appellant produces a statement 
from Dr. Hicks identifying his necrotic 
left navicular bone as the residual of a 
fracture in service, or the appellant 
produces other medical evidence of 
traumatic arthritis within one year of 
service, the RO should schedule the 
appellant for a VA orthopedic examination 
to obtain an examiner's opinion whether 
it is as likely as not that the avascular 
necrosis of the left navicular, status 
post fusion, resulted from an injury more 
than four years prior to its detection.  
Provide the examiner with the claims 
folder.  To form his opinion, the 
examiner should review the April and May 
1995 VA x-ray reports, the May 1995 
orthopedic clinic note on the x-ray 
findings, and the August 1995 Huntsville 
Hospital surgical report.  Associate any 
information obtained with the claims 
folder.

7.  The RO should request the appellant 
to clarify whether his inclusion in the 
September 1996 substantive appeal of 
"nerves-stress as a result of active 
service" was intended as a notice of 
disagreement with the June 1996 denial of 
service connection for PTSD.

8.  The RO should readjudicate the claims 
for service connection for residuals of a 
left wrist fracture, for a low back 
condition, for a lung condition with 
shortness of breath due to undiagnosed 
illness, and for joint pain (other than 
left ankle and low back) due to 
undiagnosed illness, based on 
consideration of the entire record.  If 
the claim remains denied, the RO should 
provide the appellant and his 
representative a supplemental statement 
of the case and afford them an 
appropriate amount of time to respond.  
Additionally, if the appellant responds 
affirmatively to instruction 5, supra, 
the RO should issue a statement of the 
case on the issue of service connection 
for PTSD, with appropriate notice of the 
response required to perfect an appeal.  

9.  The RO must review the claim, 
including all evidence associated with the 
claims file after the statement of the 
case was issued.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 3 -


